Citation Nr: 0413716	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  98-14 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating greater than 50 percent 
for bipolar disorder.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1993 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board notes that in her October 1998 substantive appeal, 
the veteran requested a Travel Board hearing.  However, she 
withdrew that request in correspondence dated in April 2004.  
See 38 C.F.R. § 20.704(e) (2003).  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran's bipolar disorder is manifested by 
subjective complaints including periods of mania and 
depression, sleep disturbance, and difficulty concentrating; 
objective findings of depression, anxiety, labile affect, and 
circumstantial and tangential speech, without evidence of 
suicidal ideation, obsessional rituals, near continuous 
depression, panic attacks, significant thought disorder, 
impulsivity, disorientation, or deficiency in personal 
hygiene; she is currently employed, lives with her husband 
and son and sees to her own daily and financial needs.  .


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for bipolar disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 3.321(b)(1), 4.1-4.7, 4.21, 
4.130, Diagnostic Code 9432 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in a September 2003 letter, the RO advised the 
veteran of the evidence needed to establish entitlement to an 
increased rating for her disability.  The letter also 
explained the evidence VA was responsible for getting, and 
what VA would do to assist the veteran in obtaining evidence, 
noting that she was required to provide enough information to 
identify and request that evidence.  In addition, the 
November 2003 supplemental statement of the case provided the 
text of the relevant VA regulation implementing the VCAA 
notice and assistance provisions and further explained to the 
veteran that requirements for securing an increased 
disability rating.  The Board is satisfied that the RO has 
provided the veteran with all notice required by the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, the veteran's claim for an 
increased rating was received in November 1997, many years 
before the enactment of the VCAA, such that providing notice 
of VCAA requirements prior to the initial determination was 
impossible.  In any event, as the Board has already 
determined that the veteran has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, No. 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 
38 U.S.C.A. § 7261(b) ("Court shall take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter to the veteran 
does not specifically contain the "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to her or his 
claim.  That letter specifically identified certain evidence 
that the RO would secure and asked the veteran to identify 
any additional information or evidence she wanted the RO to 
secure.  The RO has properly pursued obtaining all evidence 
described by the veteran.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, supra; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, the Board finds no 
indication of defective notice that is prejudicial to the 
veteran, such that proceeding to evaluate the appeal, if 
defect can be found, is harmless error.

With respect to the duty to assist, the RO has obtained the 
veteran's VA medical records and several relevant 
examinations.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  The Board notes that the veteran submitted a 
statement from a private therapist that noted she had 
frequent therapy visits.  In an October 1998 letter, the RO 
asked the veteran to submit copies of the treatment reports 
or to complete a release of medical information so that the 
RO could request them.  See 38 U.S.C.A. § 5103A(b) (the duty 
to assist requires VA to make reasonable efforts to obtain 
relevant records, including private records, that the 
claimant adequately identifies and authorizes VA to obtain).  
The RO received no response to this request.  As there is no 
other indication from the claims folder, or suggestion from 
the veteran, that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Factual Background

The RO granted service connection for bipolar disorder in a 
November 1996 rating decision.  It assigned an initial 
evaluation of 10 percent.  

In November 1997, the veteran submitted a claim for an 
increased rating.  In connection with that claim, she 
underwent a VA psychiatric examination in January 1998.  She 
was friendly, pleasant, and neatly dressed, but with a quiet 
sob.  She reported feeling a little depressed.  The veteran 
currently worked part-time in a pet store and went to school.  
She had tried jobs as a receptionist and as a waitress, but 
they had not worked out.  She had been prescribed lithium and 
Zoloft pending her regular VA appointments.  Appetite was 
variable, sleep was erratic.  Mental status examination was 
normal except for a little depressed mood.  The diagnosis was 
bipolar disorder.    

In an April 1998 rating decision, the RO continued the 10 
percent disability rating.  The veteran perfected an appeal 
of that decision.  

An August 1998 statement from the veteran's treating VA 
psychiatrist indicated that the veteran suffered from severe 
disruption in mood with mood swings, suicidal ideation, 
tearfulness, tremulousness, insomnia, nightmares, and 
occupational and social disruption.  The psychiatrist stated 
that the veteran had profound difficulty maintaining 
employment because of her symptoms, noting that she had seven 
jobs in the past year, and adding that she had difficulty 
concentrating and maintaining work relationships.  

An August 1998 statement from the veteran's private therapist 
related that the veteran suffered from bipolar disorder and 
had scheduled therapy sessions three times a week.  

In a September 1998 rating decision, the RO increased the 
disability evaluation for bipolar disorder to 50 percent, 
effective from the date of the November 1997 claim.  

The RO received an October 1998 statement from the veteran's 
employer, a pediatrician.  He explained that the veteran 
demonstrated significant attention and concentration 
difficulties that impaired her ability to function as a 
receptionist in his offer.  He feared the problems might be 
related in part to the variety of medications she was taking.   

The veteran's statement, also dated in October 1998, related 
that she had worked at the doctor's office for about four 
months.  She was supposed to work 37 hours per week, but had 
not worked a full week since she started.  She had migraine 
headaches, stomach problems, and crying spells.  The veteran 
had been moved to three different departments because of 
inability to concentrate, making mistakes and feeling 
anxious, and problems with co-workers.  She described 
symptoms including inability to sleep, nightmares, crying, 
and racing thoughts.  

The veteran's treating VA psychiatrists submitted a letter in 
November 1998 indicating that the veteran had required 
inpatient care in October and November 1998, and that she 
required three months of outpatient care before returning to 
work.  In a December 1998 statement, the VA psychiatrist 
related that the veteran was being treated for bipolar 
disorder and post-traumatic stress disorder.  Her symptoms 
included labile mood, tearfulness, nightmares, flashbacks, 
intrusive thoughts, and avoidant behavior with tremendous 
disruption of her ability to maintain relationships with 
members of the opposite sex.  

VA medical records dated though December 1998 confirmed 
symptoms and employment-related issues as previously 
expressed by the veteran's VA psychiatrist.  The veteran had 
treatment in November 1997 and then regular appointments 
beginning in August 1998.  

The veteran presented for another VA psychiatric examination 
in May 2000.  She arrived late, stating that she had gotten 
lost.  She was very nervous, had noticeable hand tremor, and 
had trouble staying focused.  The veteran described periods 
of manic and depressive episodes.  When manic, she had a lot 
of energy and did not sleep.  When depressed, she was 
withdrawn, cried a lot, had no energy, and felt hopeless and 
thought about dying, but denied suicidal plan.  She had 
experienced visual hallucinations, but not at present.  
Medications included lithium, venlafaxine, Ativan, and 
trazodone.  She received VA treatment.  The veteran was 
currently working at a chiropractor's office.  Since service, 
she had worked as a waitress, a janitor, and in an office.  
She was divorced but currently in another relationship, 
though it was hard to maintain because of her disability.  
She handled her activities of daily living and her finances.

The examiner observed that the veteran was neatly dressed and 
groomed, alert, coherent, and oriented.  Mental status 
examination was significant for depressed and anxious mood, 
labile and occasionally tearful affect, and tangential and 
circumstantial thought processes.  She described sleep 
disturbance with nightmares, paranoia, and flashbacks.  She 
denied current suicidal ideation, obsessive or ritualistic 
behavior, hallucinations, homicidal thoughts, or panic 
attacks.  Memory was grossly intact, impulse control was 
adequate, and judgment and insight were fair.  The diagnosis 
was bipolar disorder.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 60 for the current 
and past year.    

In October 2003, the veteran underwent another VA psychiatric 
examination.  It was noted that the veteran's records were 
reviewed for the examination.  Her presentation was unchanged 
from the previous examination.  Although she was still taking 
her medications, which included Zoloft, Wellbutrin, and 
Ativan, she had not attended a psychiatric appointment since 
last year.  The veteran was currently employed as a teaching 
assistant in an elementary school.  She had been married for 
two years and lived with her husband and son from a previous 
marriage.  The examiner observed that the veteran was neatly 
dressed and groomed, alert, coherent, and oriented.  Mental 
status examination was significant for depressed and anxious 
mood, labile and occasionally tearful affect, and tangential 
and circumstantial thought processes.  Although she continued 
to describe sleep disturbance with nightmares, she denied 
paranoia, as well as current suicidal ideation, obsessive or 
ritualistic behavior, hallucinations, homicidal thoughts, or 
panic attacks.  Memory was grossly intact, impulse control 
was adequate, and judgment and insight were fair.  The 
diagnosis and GAF score were unchanged.  

Additional VA medical records dated through November 2003 
revealed a brief mental status examination in January 2000 
for purposes of a medication refill.  The veteran was calm, 
appropriate, and denied suicidal and homicidal ideation and 
auditory and visual hallucinations.  The GAF score was 60.  
The veteran returned in November 2003, stating she had been 
off her medications for two years.  She worked part-time as 
an assistant and lived with her husband and son.  She denied 
active suicidal or homicidal ideation.  The veteran was 
prescribed Effexor, lithium, and Ativan.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's bipolar disorder is currently evaluated as 50 
percent disabling under Diagnostic Code (Code) 9432, bipolar 
disorder.  38 C.F.R. § 4.130.  A 50 percent rating will be 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

Upon a review of the record, the Board finds that the 
veteran's overall disability picture does not more nearly 
approximate the criteria for a rating greater than 
50 percent.  38 C.F.R. § 4.7.  The evidence does reflect 
findings of depression, anxiety, labile affect, and 
circumstantial and tangential speech, with complaints of 
sleep disturbance and difficulty concentrating.  However, the 
veteran does not endorse suicidal ideation, obsessional 
rituals, near continuous depression, or panic attacks.  She 
has not demonstrated significant thought disorder, 
impulsivity, or any disorientation or deficiency in personal 
hygiene.  She is able to address her own daily needs and 
financial matters.  The veteran has maintained a personal 
relationship and in fact married again and lives with her 
husband.  Although she has had several jobs since service, 
she is currently employed.  The Board notes that the 
veteran's GAF score is uniformly assessed at 60.  A GAF score 
ranging from 51 to 60 denotes moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
See American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition.  
Washington, DC, American Psychiatric Association, 1994.  
Thus, the evidence does not reflect disability that warrants 
an increased rating under Code 9432.  38 C.F.R. § 4.7.   

In addition, the Board finds no reason to refer the case to 
the Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  There is only one reported 
hospitalization for the veteran.  Again, although she has had 
several jobs since service, the evidence shows that she is 
currently employed and there is no indication that she cannot 
maintain a substantially gainful occupation.  Therefore, 
consideration for an extra-schedular rating is not in order.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 50 
percent for bipolar disorder.  38 C.F.R. § 4.3.  The appeal 
is denied.    


ORDER

A disability rating greater than 50 percent for bipolar 
disorder is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



